DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiment of figure 5 in the reply filed on 11/13/2020 is acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (2016/0322453).Regarding claim 1, Park et al. teaches in figure 3 and related text a display device comprising: 

a first transistor 115 and a second transistor 110 each located over the display area of the substrate and arranged at different levels on the substrate; and 
a plurality of wirings located over the peripheral area of the substrate,
 wherein the plurality of wirings comprise first wirings 160, 162, 164 and second wirings 182, 184, the first wirings and the second wirings being located at different levels on the substrate and are alternately arranged with each other.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 12-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2016/0322453) in view of Noh et al. (2018/0033849).Regarding claim 12, Park et al. teaches in figure 3 and related text a display device comprising: 
a substrate 100 having a display area Ps and a peripheral area R outside the display area; 
a first transistor 115 located over the display area of the substrate and comprising a first semiconductor layer 116 including a first gate electrode 135; 
a second transistor 110 located over the display area of the substrate and comprising a second semiconductor layer 111 including a second gate electrode 125; and 
a plurality of wirings 160, 162, 164, 182, 184 located over the peripheral area of the substrate, 
wherein the first gate electrode 135 and the second gate electrode 125 are located at difference levels on the substrate, 
wherein the plurality of wirings comprise first wirings 160, 162, 164 and second wirings 182, 184, wherein the first wirings 160, 162, 164 are arranged on a same layer (any layer located below the first gate electrode, e.g. layer 103) as the first gate electrode 135 and the second wirings 182, 184 are arranged on a same layer (any layer located below the second gate electrode, e.g. layer 103) as the second gate electrode 125.
Park et al. do not explicitly state that the first semiconductor layer of the first transistor including polycrystalline silicon and the second semiconductor layer of the second transistor including an oxide semiconductor.

Park et al. further teach in paragraph [0091] that the first transistor is a driving transistor and the second transistor is a switching transistor.
Noh et al. teach in paragraphs [0014]-[0016] that a driving transistor comprises polycrystalline silicon and a switching transistor comprises oxide semiconductor.
Park et al. and Noh et al. are analogous art because they are directed to display  devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Park et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first semiconductor layer of the first transistor of polycrystalline silicon and the second semiconductor layer of the second transistor of an oxide semiconductor, as taught by Noh et al., in Park et al.’s device, in order to improve the device characteristics.
The combination is motivated by the teachings of Noh et al. who point out the advantages of forming a driving transistor comprises polycrystalline silicon and a switching transistor comprises oxide semiconductor.

Regarding claims 2 and 3, the combined device includes the first transistor comprises a first semiconductor layer including polycrystalline silicon, and the second transistor comprises a second semiconductor layer including an oxide semiconductor, and a 

Regarding claim 4, Park et al. teach in figure 3 and related text a capacitor Cs1, wherein a first electrode 129 of the capacitor is arranged on a same layer as a first gate electrode of the first transistor.  Park et al. do not teach that the capacitor overlapping the first transistor.  Noh et al. teach in figure 3 and related text that the capacitor Cst overlapping the first transistor 131.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the capacitor overlapping the first transistor, as taught by Noh et al., in Park et al.’s device, in order to reduce the size of the device. 

Regarding claim 13, Park et al. teach in figure 3 and related text that the first wirings and the second wirings are alternately arranged with each other.

Regarding claim 15, the combined device includes an organic light-emitting device electrically connected to the first transistor, wherein the first transistor is a driving transistor and the second transistor is a switching transistor.

Regarding claim 16, Park et al. teach in figure 3 and related text that the capacitor Cs1 comprises a first electrode 139 and a second electrode 129, the first electrode 139 is arranged on a same layer as the first gate electrode, and the second electrode 129 is arranged on and overlaps the first electrode 139.  Park et al. do not teach that the 
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the capacitor overlapping the first transistor, as taught by Noh et al., in Park et al.’s device, in order to reduce the size of the device. 

Regarding claim 17, Park et al. teach in figure 3 and related text that a first insulating layer 130 between the first semiconductor layer 116 and the first gate electrode 135, a second insulating layer 140 between the first gate electrode 135 and the second electrode 139, a third insulating layer (part of layer 120 or 140) between the second electrode 139 and the second semiconductor layer 111, a fourth insulating layer 120 between the second semiconductor layer 111 and the second gate electrode 125, and a fifth insulating layer 145 on the second gate electrode.

Regarding claim 18, Park et al. teach in figure 3 and related text that the first transistor 115 further comprises a first source electrode 156 and a first drain electrode 158 that are located on the fifth insulating layer 145 and electrically connected to the first semiconductor layer, 
wherein the second transistor 110 further comprises a second source electrode 152 and a second drain electrode 154 that are located on the fifth insulating layer and electrically connected to the second semiconductor layer.

s 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2016/0322453) and Noh et al. (2018/0033849), as applied to the claims above, and further in view of Inagaki et al. (7,462,994).
Regarding claim 5, Park et al. teach in figure 3 and related text that the capacitor further comprises a second electrode 139 overlapping the first electrode 129, wherein the display device further comprises a first insulating layer 120 between the first semiconductor layer 116 and the first gate electrode 135, a second insulating layer 140 between the first gate electrode 135 and the second electrode 139, and a third insulating layer 145 on the second electrode 139.
Park et al. do not teach that the second semiconductor layer is located on the third insulating layer.  In other words, Park et al. do not teach that transistor 110 of the second semiconductor layer 111 is not located higher than the second electrode 139 of capacitor Cs1, such that the second semiconductor layer is located above and thus on the third insulating layer.  
Inagaki et al. teach in related text (see e.g. column 2, line 57 to column 3, line 2) that transistors have the largest heat value, and thus electrical elements such as LED should preferably be provided away from the transistor as much as possible so that the LED would be hardly influenced by heat of the transistor. 
Inagaki et al., Park et al. and Noh et al. are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Park et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective 

Regarding claim 6, Park et al. teach in figure 3 and related text that the second transistor further comprises a second gate electrode 125 on the second semiconductor layer 111.

Regarding claim 7, Park et al. teach in figure 3 and related text that the first wirings comprise a same material as the first gate electrode, and the second wirings include a same material as the second gate electrode.

Regarding claim 8, Park et al. teach in figure 3 and related text a fourth insulating layer 120 between the second semiconductor layer 111 and the second gate electrode 125, wherein the first wirings 160, 162, 164 are on the first insulating layer (part of element 120), and the second wirings 182, 184 are on the fourth insulating layer (another part of element 120).



Allowable Subject Matter
Claims 10-11 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference D is cited as being related to display devices comprising pluralities of wirings.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  










O.N.								/ORI NADAV/
3/18/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800